08-1919-ag
     Duan v. Holder
                                                                                    BIA
                                                                                 Hom, IJ
                                                                             A76 124 328
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
     RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUM M ARY ORDER FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     W HEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY
     M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE
     NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1        At a stated term of the United States Court of                  Appeals
 2   for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3   United States Courthouse, 500 Pearl Street, in the                  City of
 4   New York, on the 11 th day of February, two thousand                ten.
 5
 6   PRESENT:
 7            JON O.NEWMAN, 1
 8            ROSEMARY S. POOLER,
 9            DEBRA ANN LIVINGSTON,
10                            Circuit Judges.
11   _______________________________________
12
13   HONG DUAN,
14            Petitioner,
15
16                    v.                                    08-1919-ag
17                                                          NAC
18   ERIC H. HOLDER JR., UNITED STATES
19   ATTORNEY GENERAL, 2
20            Respondent.
21   _______________________________________


                  1
                 The Honorable Sonia Sotomayor, originally a member of this panel,
         was elevated to the Supreme Court on August 8, 2009. The Clerk has
         designated, by random selection, the Honorable Jon O. Newman to replace
         her. See Local Rule 0.14(2).

                  2
                  Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
         General Eric H. Holder, Jr. is automatically substituted for former
         Attorney General Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        David J. Rodkin, New York, New York.
 2
 3   FOR RESPONDENT:        Gregory G. Katsas, Assistant
 4                          Attorney General; Carl H. McIntyre,
 5                          Assistant Director; Justin R.
 6                          Markel, Attorney, Office of
 7                          Immigration Litigation, United
 8                          States Department of Justice,
 9                          Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED, that the petition for review

14   is DENIED.

15       Hong Duan, a native and citizen of the People’s

16   Republic of China, seeks review of a March 28, 2008 order of

17   the BIA, affirming the May 15, 2006 decision of Immigration

18   Judge (“IJ”) Sandy K. Hom, which denied his application for

19   asylum, withholding of removal, and relief under the

20   Convention Against Torture (“CAT”).    In re Hong Duan, No.

21   A76 124 328 (B.I.A. Mar. 28, 2008), aff’g No. A76 124 328

22   (Immig. Ct. N.Y. City May 15, 2006).    We assume the parties’

23   familiarity with the underlying facts and procedural history

24   in this case.

25       As an initial matter, we note that the government

26   correctly argues that Duan waives any challenge to the

27   agency’s denial of his application for relief insofar as it


                                  2
1    was based on his family planning claim.      See Yueqing Zhang

2    v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

3    Likewise, Duan waives any challenge to the agency’s denial

4    of his application for CAT relief.     Id.   We do not agree,

5    however, with the government’s contention that Duan waives

6    any challenge to the IJ’s burden of proof finding.      Indeed,

7    as the BIA indicated, the IJ’s burden of proof finding was

8    inextricably linked to his adverse credibility

9    determination, which Duan challenges before this Court.

10   Additionally, the government incorrectly argues that Duan

11   failed to exhaust before the BIA his argument that the IJ

12   erred in concluding that his whistle blowing activities did

13   not constitute a protected ground under the Immigration and

14   Nationality Act.   See Lin Zhong v. U.S. Dep’t of Justice,

15   480 F.3d 104, 119-20 (2d Cir. 2007).     We need not consider

16   this argument, however, where the IJ alternatively

17   considered his whistle blowing activities as an exercise of

18   his political opinion and, as discussed below, reasonably

19   found him not credible.   See Jin Hui Gao v. U.S. Att’y Gen.,

20   400 F.3d 963, 964 (2d Cir. 2005).

21       When, as here, the BIA agrees with the IJ’s conclusion

22   that a petitioner is not credible and, without rejecting any


                                   3
1    of the IJ’s grounds for decision, emphasizes particular

2    aspects of that decision, we review both the BIA’s and IJ’s

3    opinions – or more precisely, we review the IJ’s decision

4    including the portions not explicitly discussed by the BIA.

5    Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

6    We review the agency’s factual findings, including adverse

7    credibility findings, under the substantial evidence

8    standard.      See 8 U.S.C. § 1252(b)(4)(B); see also Shu Wen

9    Sun v. BIA, 510 F.3d 377, 379 (2d Cir. 2007).

10            Substantial evidence supports the agency’s adverse

11   credibility determination.       See Jin Hui Gao, 400 F.3d at

12   964. 3    Indeed, the IJ reasonably found implausible Duan’s

13   purported ability to obtain an exit permit and depart China

14   using his own passport, particularly where he claimed that

15   the Public Security Bureau (“PSB”) sought to arrest him and

16   where there was evidence in the record that the PSB is the

17   office that issues exit permits and provides fugitive lists

18   to Chinese airports.      See Ying Li v. BCIS, 529 F.3d 79, 82-

19   83 (2d Cir. 2008).      Moreover, Duan waives any specific



                3
                Duan incorrectly argues that in finding him not credible
        both the IJ and BIA ignored our order on remand by failing to apply
        the principles addressed in Secaida-Rosales v. INS, 331 F.3d 297 (2d
        Cir. 2003). To the contrary, both the IJ and the BIA applied the
        principles discussed in that case.

                                        4
1    challenges to the IJ’s findings that: (1) it was implausible

2    that Chinese government officials would have selected him to

3    be a member of a corruption task force; and (2) that he

4    failed to submit sufficient corroborating evidence.      See

5    Yueqing Zhang, 426 F.3d at 541 n.1, 545 n.7.

6        Ultimately, because a reasonable fact-finder would not

7    be compelled to conclude to the contrary, the IJ’s adverse

8    credibility determination was supported by substantial

9    evidence.     See Shu Wen Sun, 510 F.3d at 379.   Thus, the

10   agency’s denial of Duan’s applications for asylum and

11   withholding of removal based on his political opinion was

12   proper.     See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

13   2006) (recognizing that withholding of removal necessarily

14   fails if the applicant is unable to show the objective

15   likelihood of persecution needed to make out an asylum

16   claim).

17       For the foregoing reasons, the petition for review is

18   DENIED.     Having completed our review, the pending motion for

19   a stay of removal in this petition is DISMISSED as moot.

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23
24




                                     5